USDC IN/ND case 3:21-cv-00035-DRL-MGG document 2 filed 01/15/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 GEORGE METCALF,

                Petitioner,

                       v.                           CAUSE NO. 3:21-CV-35-DRL-MGG

 WARDEN,

                Respondent.

                                    OPINION & ORDER

       George Metcalf, a prisoner without a lawyer, filed a habeas corpus petition

challenging his disciplinary sanctions in case ISP 20-09-30 where a Disciplinary Hearing

Officer found him guilty of using a controlled substance in violation of Indiana

Department of Correction policy B-202. ECF 1 at 1. However, Mr. Metcalf did not lose

any earned credit time nor was he demoted in credit class as a result of this disciplinary

hearing. ECF 1 at 1, 1-1 at 3, 5.

       A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here, because this disciplinary hearing did not

result in the lengthening of the duration of Mr. Metcalf’s confinement, habeas corpus

relief is not available. Accordingly, since there is no relief that he can obtain in this habeas

corpus proceeding, the petition will be denied.

       For these reasons, the court DENIES the petition (ECF 1) pursuant to Section 2254

Habeas Corpus Rule 4 and the case is DISMISSED WITHOUT PREJUDICE.
USDC IN/ND case 3:21-cv-00035-DRL-MGG document 2 filed 01/15/21 page 2 of 2


     SO ORDERED.

     January 15, 2021                    s/ Damon R. Leichty
                                         Judge, United States District Court




                                     2
